Citation Nr: 1820865	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-34 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1968.  The Veteran died in June 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the appellant testified at a hearing held at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of these proceedings has been associated with the Veteran's claims file.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Because the Veterans Law Judge who conducted the February 2009 hearing is no longer with the Board, he cannot participate in the adjudication of the Veteran's claim.  As such, in April 2015, the Board sent the appellant a letter requesting that she indicate whether she desired another opportunity to testify at a hearing before the Board before a different Veterans Law Judge, or if she wanted the Board to proceed with the adjudication of his appeal.  In May 2015, the appellant responded she does not wish to appear at another hearing.  

The case was remanded by the Board in June 2009.  In an April 2011 decision, the Board denied the appellant's claims.  The appellant appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 23, 2012, the Court remanded the matter to the Board for compliance with the terms of an August 2012 Joint Motion for Remand.  The Board remanded the case in April 2013 and again in August 2015.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in June 2005.  An amended Death Certificate lists the immediate causes of death as lung cancer and renal cell carcinoma.  No other underlying causes or significant conditions were listed. 

2.  At the time of the Veteran's death, he was not service-connected for any disabilities. 

3.  Renal cell carcinoma with metastatic lung cancer was not manifested during the Veteran's military service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or substantially or materially contribute to the cause of the Veteran's death.  38 U.S.C. §§ 1101, 1110, 1112, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for entitlement to a dependent's educational assistance allowance, under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C. 
§§ 3500, 3501(a)(1), 5107 (2012); 38 C.F.R. § 21.3021(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the instant case, the record shows that in August 2005 and April 2008 VCAA letters, the appellant was informed of the information and evidence necessary to substantiate her claim, specifically including an explanation of the evidence and information required to substantiate the issue of DIC as required by Hupp.  The appellant was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Board notes that the Veteran was not service-connected for any disabilities at the time of his death.  Thus, the first two elements outlined in Hupp are not applicable in the instant claim. 

The Board recognizes that the April 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Further, the April 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Moreover, the appellant has not demonstrated any prejudice with regard to the content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, Board hearing testimony, VA medical opinions and the assertions of the appellant and her representative.  The RO has received private treatment records from all the practitioners identified by the appellant who had available records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

VA opinions were provided in October 2010 and December 2016.  38 U.S.C. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The opinions contain sufficient information and adequate rationales.  Thus, the Board finds that provision of a further medical opinion is not necessary.  

Pursuant to the August 2015 Remand, VA made appropriate attempts to locate an actual February Self Memorial Hospital (SMH) 1999 chest X-ray; attempted to obtain other pertinent medical records contained in the CPRS Vista Imaging Display; uploaded to VBMS the documents that could be obtained; and obtained an addendum opinion concerning the etiology of the Veteran's lung cancer.  Also, in the November 2017 supplemental statement of the case, VA appropriately notified the appellant that an actual copy of the February 1999 X-ray is not available.  Pursuant to the earlier April 2013 remand, VA was able to contact Nurse P.B. concerning whether she had interpreted the February 1999 chest X-ray and was also able to determine that Dr. M.L.D. no longer worked for VA and thus could not be contacted.  The Board finds that further effort to locate and contact Dr. M.L.D. is not necessary because, as explained below, the appellant's report that this physician and Nurse P.B. determined that the February 1999 X-ray showed spots on the Veteran's lungs is not deemed credible.  For this same reason, any further efforts to attempt to obtain an actual copy of the X-ray are not necessary.  See 38 C.F.R. § 3.159 (d).       

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

II.  Analysis

A.  Service Connection for Cause of Death

The appellant is claiming service connection for cause of the Veteran's death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.  §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C. § 1116; 38 C.F.R. § 3.309 (a)(6)(ii).  These diseases include lung cancer but do not include kidney cancer (to include renal cell carcinoma).  38 C.F.R. § 3.309(e).  However, a claimant may still establish service connection for kidney cancer due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

During his lifetime, the Veteran was not service-connected for any disability.  The Veteran's DD Form 214 reflects that he was in receipt of the Vietnam Service Medal with two stars and the Vietnam Campaign Medal with Device.  Further, in November 2003, the National Personnel Records Center confirmed that the Veteran served in Vietnam from July 1965 to July 1966.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C. 
§ 1116(f).  Also, as alluded to above, for those veterans who are presumed to have been exposed to herbicides, service connection for primary lung cancer may be awarded on a presumptive basis.  38 C.F.R. § 3.309(e).

The Veteran's original Death Certificate showed that he died in June 2005.  The only cause of death listed was renal cell carcinoma.  No other underlying causes or significant conditions were listed.  However, an amended death certificate was issued in May 2006, which listed the cause of death as lung cancer and renal cell carcinoma.  Again, no other underlying causes or significant conditions were listed.    

The Veteran's service treatment records are silent for any treatment or diagnosis of lung cancer or renal cell carcinoma.  The Veteran's January 1968 service examination prior to discharge showed that the lungs, chest and genitourinary system were clinically evaluated as normal.

October 1994 private medical records show that the Veteran strained his back at work in September 1994.  X-rays of the pelvis and lumbar spine showed moderate degenerative changes of the lumbar spine.  At an October 1994 orthopedic evaluation, the Veteran reported that he had had no previous spine surgery.  

In February 1999, the Veteran underwent lumbar decompression surgery at Self Memorial Hospital (SMH) in Greenwood, South Carolina.  A February 1999 chest X-ray taken at SMH prior to the surgery produced a diagnostic impression of no acute chest findings.  It was noted that the lungs were hyperinflated but otherwise clear.  The aorta was atherosclerotic.  The pulmonary vasculature was normal.  There were several old healed left rib fractures.  Degenerative changes were present in the thoracic spine.  

The first medical evidence of renal cell carcinoma and lung cancer of record is from September 2002.  An October 2002 VA treatment record indicated that in September 2002, the Veteran presented with weight loss, hematuria and flank pain with abdominal swelling.  A CT scan showed a mass on the left kidney.  A renal biopsy was done, which showed renal cell carcinoma.  Further, numerous small nodular densities were seen throughout the lungs consistent with metastatic disease.  In December 2002, the Veteran underwent a left nephrectomy and bilateral partial adrenalectomies.  Follow up VA treatment records continued to show treatment for left renal cell carcinoma with bilateral pulmonary metastases and adrenal metastasis.  A May 2005 treatment record showed that the renal cell carcinoma had metastasized to the lung and brain.  SSA records along with accompanying treatment records also showed that the Veteran began receiving disability benefits in September 2004 for a primary diagnosis of kidney/other urinary organ neoplasm, malignant, and a secondary diagnosis of lung, trachea or bronchus malignant neoplasm.  Importantly, the treatment records clearly indicate that the Veteran's lung cancer metastasized from his renal cell carcinoma.  Moreover, nothing in these records links the Veteran's renal cell carcinoma to service, to include exposure to herbicides.  

In a December 2004 Social Security Administration (SSA) report of contact it was noted that the Veteran's cancer met the "listing criteria" for cancer disability according to SSA guidelines.  Based on a review of the medical records, SSA characterized the progression of the Veteran's cancer as a left kidney mass with malignant cells most consistent with renal cell carcinoma present on pathology report in October 2002; an October 2002 CT scan showing a mass seen in the left kidney and numerous small nodular densities seen throughout the lungs consistent with metastatic disease; a January 2004 chest CT scan showing bilateral pulmonary nodules; a September 2004 diagnosis of renal cell carcinoma with multiple metastases to the lung and liver that constituted non-curable cancer that continued to advance.  

On her June 2007 notice of disagreement, the appellant asked the RO to take a look at the reports of physicals the Veteran had had at the Dorn VAMC prior to his death and then essentially asserted that spots on the Veteran's lungs would show up on these reports.

On her November 2007 Form 9, the appellant indicated that the Veteran had had surgery for his back at Greenwood Hospital (i.e. Self Memorial Hospital)  approximately 4 years prior to being diagnosed with cancer.  She noted that at that time no cancer was present in his kidney.  However, she asserted that X-rays taken at that time did show spots on his lungs.  She also asserted that she and the Veteran were told when he was first diagnosed with cancer that there was no way they could say with certainty, whether the renal cancer preceded the lung cancer or whether the lung cancer preceded the renal cancer.  In addition, the appellant asserted that the Veteran's renal cell carcinoma was also related to herbicide exposure in Vietnam.
	
At the February 2009 Board hearing, the appellant testified that when she first brought the Veteran to the VA in 2002 to be evaluated she told the medical personnel that the Veteran had a "little knot" in the chest area.  She also testified that the nurse at that time also noticed this knot.  The appellant indicated that she was told at the time that the Veteran had cancer in the kidney but also in his lungs.  She also indicated that the Veteran already had trouble breathing, including shortness of breath, before he was diagnosed with kidney and lung cancer and that he had been treated for the breathing trouble with an inhaler.  

The appellant also noted that approximately 10 to 12 years prior to the Veteran being diagnosed with cancer, the doctor at SMH had told her that he saw spots on the Veteran's lungs.   The appellant indicated that she had brought the record of the X-ray to the VA because the Veteran's treating cancer doctor, Dr. M.L.D. had requested it.  The appellant testified that Dr. M.L.D. "saw the spots but she said she (didn't) know why the (Greenwood) doctor did not note it in his records but it was on the x-ray."  

In April 2009, the appellant submitted treatise evidence pertaining to cancer and herbicide exposure.  Included in this evidence is an executive summary from the report, Veterans and Agent Orange, Update 1998 from the National Academy of Sciences (NAS) and Institute of Medicine (IOM)  In this summary, it is noted that:

"The scientific data for the many of the cancers and other diseases reviewed by the committee were inadequate or insufficient to determine whether an association exists (between the cancer and Agent Orange exposure).  For cancers in this category the available studies are of insufficient quality consistency or statistical power to permit a conclusion regarding the presence or absence of an association. For example studies fail to control for confounding variables or have inadequate exposure assessment.  This group includes . . . renal cancer (cancers of the kidney and renal pelvis)."  See Veterans and Agent Orange, Update 1998, Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention National Academy Press, Washington DC. Executive Summary.   

This evidence also includes a March 29, 2000 Department of Defense news briefing where a Dr. J.M, a statistician working on the ongoing Operation Ranch Hand study noted that in an article in 1999 in the Journal of Epidemiology, data on cancer and Agent Orange was summarized.  Dr. J.M. indicated that in that article, "we showed no relation between cancer of the kidney and bladder (and Agent Orange exposure)."  However, Dr. J.M indicated that more recently his team had been contacted by a nurse in Florida who had asked them to look more carefully at renal cell carcinoma.  Dr. J.M noted that they had subsequently looked more closely at the data and found a trend in renal cell carcinoma against dioxin and that this information was being submitted to a journal. 

In an April 2009 statement, the appellant indicated the Veteran had had back surgery in 1994 and 1998.  She noted that he had had cancer in both his kidney and his lungs.  She also noted that she had brought "a very large old fashion picture of his lungs" taken in the early 1990s and another such picture taken prior to his February 1999 back surgery at SMH to the oncology department at Dorn VAMC and left them with nurse P.B. who at that time was the head nurse on that floor.  She noted that the nurse and the Veteran's doctor, M.L.D., were to look at them.  The appellant reported that after about a week, the appellant called the VA hospital to determine whether the pictures had been added to the Veteran's file.  She also reported that the nurse informed her that Dr. M.L.D. was unable to use the film because the surgeon from "Greenwood Hospital" (i.e. SMH) had failed to mention the X-ray in the notes pertaining to the surgery/treatment the Veteran had received at that facility.  The appellant indicated that upon hearing this, she "requested the file back" and the nurse informed her that she had sent the information to the VAMC X-ray department so that it could be returned to SMH.  The appellant reported that she subsequently spoke with SMH several times but was informed that the images had never been returned to them.  Thus, she checked again with the Dorn VAMC to try and locate them and was informed by VAMC staff that they were sure the images had been sent back.  Moreover, she noted that one representative from the VAMC assured her that VA had all of the Veteran's records.  
 
On a September 2009 release of information form for SMH, the appellant commented that she and the Veteran delivered X-rays from SMH showing spots on the Veteran's lungs to the Dorn VAMC in Columbia, South Carolina for the Veteran's treating physician to review.  The appellant indicated that after they had delivered the X-rays for review, P.B., R.N. informed her that while she and the treating physician (Dr. M.L.D.) had viewed the X-ray and discovered that the spots were present, there was no mention of the spots in the X-ray report.  The appellant also noted that the nurse was unable to give the appellant back the X-ray report at the time because she was going to send it back to SMH.  However, the appellant reiterated that the nurse had seen the spots on the X-ray.  

On a separate September 2009 release of information form, the appellant indicated that at Dorm VAMC in 2002, the Veteran was told that he had spots on his lungs and his kidney.  She noted that these spots were detected during a routine checkup in conjunction with evaluation for his back surgery at SMH.  

In a subsequent September 2009 statement, the appellant indicated that she was told at Dorn VAMC that Dr. M.L.D. did see the spots and that she would write a letter to the appellant's representative, D.A.V., stating that the doctor had seen the lung spots but that there were no notes on the X-ray report from Self Memorial Hospital regarding the spots.  The appellant indicated that VA should be able to at least check Dr. M.L.D.'s notes concerning the review of the X-ray.  

In a January 2010 statement, the appellant again indicated that she had initially given the February 1999 X-ray to Nurse P.B. during the time in which the Veteran was being treated at Dorn VAMC for cancer.  She also indicated that she returned to attempt to locate the X-ray after the Veteran's death and was informed by the nurse that she returned the X-ray to the Dorn VAMC X-ray department, which in turn returned it to SMH.  The appellant indicated that at that time the nurse stated that the spots were very clear on the X-ray but that the X-ray report did not mention the spots.  

An opinion by a VA physician was completed in October 2010.  After reviewing the claims file, the physician noted that the Veteran was presumed exposed to herbicides and observed the appellant's assertions that a preoperative X-ray in 1999 allegedly showed lung "spots".  While the actual X-ray was not available, the examiner did note that the radiology report did not contain any description of lung spots.  The physician continued that it was reasonable to assume that the radiologist reading the film was competent and the report truly reflects the image findings.  The physician also observed that no lung biopsy was done, which would have clarified whether the lung lesions were metastatic from the kidney or primary from the lung.  However, given that the renal cancer was demonstrated on a pathology report to invade the hilum; that bilateral adrenal metastatic disease was demonstrated on the pathology report; that kidney cancer was known to metastasize to several locations including the lungs; and that lung, kidney and adrenal lesions were all identified simultaneously, the examiner opined that it was more likely than not reasonable to conclude that the lung lesions were metastatic from the left kidney as opposed to de novo primary lung cancer.  He also noted that this logic was also demonstrated in a November 2003 VA oncology note.  

The physician continued that a review of current medical literature on the issue of Agent Orange and renal cancer yielded no nexus data (i.e. data establishing a nexus).  The American Cancer Society had determined that the Institute of Medicine noted insufficient evidence to link herbicide exposure with kidney cancer.  The physician also specifically referred to the American Cancer Society website pertaining to Agent Orange exposure and cancer for reference.  See https://www.cancer.org/cancer/cancer-causes/agent-orange-and-cancer.html.  

The examiner continued that it was inconsequential in this case that lung cancer was presumptively linked to herbicide exposure because of the conclusion that the lung and adrenal cancer were due to renal metastatic disease.  Further, there was no indication in the claims file that any other service aspect could be related to the renal cancer development.  The examiner concluded that based on review of the claims file and in accord with current medical knowledge, the Veteran's bilateral lung cancer was more likely than not caused by the pathologically demonstrated left kidney cancer, and the Veteran's left kidney cancer (and thus bilateral lung cancer) was not caused by herbicide exposure or any other apparent aspect related to military service.  

In a July 2013 report of general information, an RO representative noted that he had contacted the Dorn VAMC human resources department and had been informed that Dr. M.L.D. stopped working for the facility in January 2007 and that nurse P.B. was still employed there. 

In an August 2013 response to an inquiry from the RO, Nurse P.B. indicated that while she did not recall the Veteran specifically, she did not read X-rays or discuss their results with patients as this was beyond her scope of practice.  She also believed that X-rays that were taken at non-VA facilities were not read or received by the VA unless specifically requested by physicians or provided by the patient.  She noted that if the VA received anything, it was usually the radiologist report and/or findings only.

In a December 2016 medical opinion, a VA physician indicated that taking all available information into consideration, it was less likely than not that the Veteran had "lung spots" at the time of the February 19, 1999 chest X-ray since the objective evidence available, i.e. the chest X-ray report, does not disclose a finding of lung nodule(s). The physician noted that in general, a non-calcified lung nodule is discernable on chest X-ray at about 1cm diameter in physical size. The physician also noted that the doubling time of renal cell carcinoma is 0.59 cm/yr. The first plain chest X-ray that disclosed nodules was on June 30, 2002, which was almost a full 41 months from February 19, 1999.  Using the doubling time and dating backwards in time from June 30, 2002, nodules would have as likely as not been discernable on chest X-ray 1.5 years (18 months) prior to June 30, 2002 i.e. December 2000 rather than February 1999.  This was 22 months after the February 1999 chest X-ray.  Based on this analysis, it was less likely than not that nodules due to metastatic renal cancer were present on chest X-ray on February 19, 1999.  Lastly, consideration needed to be given to the statement by the appellant on January 3, 2010 that a Dorn VAMC nurse advised her that lung spots were very clear on the x-ray.  The physician found that such information was considerably less compelling than the official report documentation, given that the February 19, 1999 chest X-ray itself was not available for actual perusal and inspection.
      
Additionally, the physician opined that it was as likely as not that the lung cancer did metastasize from the left kidney renal cell cancer and it was less likely than not that the lung cancer was a separate primary lung cancer. The physician noted that the kidneys, adrenals, lungs and brain are highly vascular organs and are likely targets for hematogenously spread metastatic disease.  That one of the Veteran's kidneys and both adrenals had pathologically identified chromophobe cells made it more likely than not that the nodules in the Veteran's lungs were also from the kidney cancer. 

As noted above, the Veteran was not service-connected for any disability during his lifetime.  Thus, the remaining question is whether any of the disabilities, which caused or contributed to cause the Veteran's death were related to his military service.  Notably, the initial death certificate shows that the Veteran died from renal cell carcinoma and the revised death certificate shows that the Veteran died from lung cancer and renal cell carcinoma.

Regarding renal cell carcinoma, the weight of the evidence indicates that this disease was a primary cancer.  In this regard, the Veteran presented to VA medical personnel in September 2002 with weight loss, hematuria and flank pain with abdominal swelling.  A CT scan then showed a mass on the left kidney and a biopsy showed renal cell carcinoma.   In December 2002, the Veteran underwent the left nephrectomy (i.e. surgical removal of the kidney) and bilateral partial adrenalectomies (removal of part of each adrenal gland sitting above the kidneys).  Follow up VA treatment records then continued to show treatment for renal cell carcinoma with bilateral pulmonary metastases.  Also, both the October 2010 and December 2016 VA physician's opinions support a finding that the Veteran's renal cell carcinoma was a primary cancer.  

However, the primary renal cell carcinoma is not shown to be related to the Veteran's service, including herbicide exposure therein.  In this regard, as indicated above, there is no evidence of renal cancer in service or for more than 34 years after discharge from service and no medical evidence of record suggesting a direct link between the Veteran's death from renal cancer and his active duty service (aside from any potential link between the renal cell carcinoma and herbicide exposure discussed below).  Thus, in relation to renal cell carcinoma, there is no basis for awarding service connection for the Veteran's cause of death either on a direct basis (other than as due to herbicide exposure) or under the one-year chronic disease presumption applicable to malignant tumors.  

The appellant has alleged that the Veteran's renal cell carcinoma was related to his presumed herbicide exposure during service.  As noted above, presumptive service connection for renal cell carcinoma as due to herbicide exposure is not available.  38 C.F.R. §§ 3.307. 3.309. However, the appellant could still establish service connection for kidney cancer due to exposure to herbicides with proof of direct causation.  Combee, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In regard to potential direct causation based on herbicide exposure, the appellant submitted the above mentioned March 29, 2000 Department of Defense news briefing where Dr. J.M indicated that his team had looked more closely at the existing data and found a "trend in renal cell carcinoma against dioxin."  On the other hand, in the October 2010 opinion, the VA physician indicated that review of current medical literature on the issue of Agent Orange and renal cancer yielded no nexus data (i.e. data establishing a nexus).  Given that the October 2010 VA physician's opinion was based on a more recent analysis of the existing medical literature and specifically addressed whether there was data indicative of an actual nexus between renal cell carcinoma and herbicide exposure, as opposed to the more general notation of a trend contained in the March 2000 briefing, the Board affords more probative weight to the October 2010 opinion.  Consequently, as there are no other medical opinions of record pertaining to the likely etiology of the renal cell carcinoma, the weight of the medical evidence is against a finding that the Veteran's death causing renal cell carcinoma was related to his presumed herbicide exposure during service.  

The appellant has also independently alleged that the Veteran's renal cell carcinoma resulted from his presumed herbicide exposure during service.  However, as a layperson, with no demonstrated expertise concerning the etiology of renal cell carcinoma, her opinion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The appellant has also asserted that the Veteran's lung cancer was a primary cancer rather than a metastatic one.  However, the medical evidence of record weighs against this assertion.  In this regard, the treatment records summarized above clearly show the determination by the treating VA medical professionals that the lung cancer was metastatic in nature (i.e. it metastasized from the kidney to the lungs).  In this regard, the records specific identify the lung cancer as bilateral pulmonary metastases.   Also, the October 2010 VA physician opined that it was more likely than not reasonable to conclude that the Veteran's lung lesions were metastatic from the left kidney as opposed to de novo primary lung cancer, noting that the renal cancer was demonstrated on a pathology report to invade the hilum; bilateral adrenal metastatic disease was demonstrated on the pathology report; kidney cancer was known to metastasize to several locations including the lungs; and lung, kidney and adrenal lesions were all identified simultaneously.  Similarly, the December 2016 VA physician found that it was as likely as not that the lung cancer metastasized from the left kidney renal cell cancer and it was less likely than not that the lung cancer was a separate primary lung cancer.  The physician noted that one kidney and both adrenals having pathologically identified chromophobe cells made it more likely than not that the nodules in both lungs were also from the kidney cancer.  There is no medical opinion evidence of record to the contrary (i.e. a medical opinion tending to indicate that the lung cancer was primary rather than metastatic in nature).

For support of her assertion that the Veteran had a primary lung cancer, the appellant has alleged that the earlier February 1999 chest X-ray taken at Self Memorial Hospital (SMH) actually showed that there were spots on the Veteran's lungs.  As indicated above, the February 1999 SMH X-ray report does not show any spots on the lungs.  Rather it indicates that the lungs were hyperinflated but clear and that the pulmonary vasculature was normal.  The appellant has alleged that she delivered the actual February 1999 X-ray to the Dorn VAMC for review.  She has also alleged that both Nurse P.B. and Dr. M.L.D. had reviewed the actual X-ray; had seen the spots; and had informed her that although there were no spots noted on the February 1999 X-ray report, they had both seen the spots on the actual X-ray.  However, the Board does not find this allegation credible.  In this regard, when interviewed, Nurse P.B. specifically reported that she did not read X-rays or discuss the results with patients as this was beyond her scope of practice.  Thus, she could not have discussed any reading of the February 1999 X-ray by her with the appellant or the Veteran.  

Also, if as alleged by the appellant, Dr. M.L.D., in the course of treating the Veteran for cancer, actually did review the February 1999 X-ray and discovered that it showed spots on his lungs, the Board presumes that she would have noted this finding in the record.  However, the VA treatment records from this time period, including the notes from Dr. M.L.D., do not contain any such notation.  Additionally, in her April 2009 statement, the appellant reported that Nurse P.B. had informed her that Dr. M.L.D. was "unable to use the film" because the surgeon from SMH had failed to mention the X-ray in the notes pertaining to the back surgery undergone by the Veteran at that facility.  However, the appellant subsequently reported in September 2009 that Dr. M.L.D. read the X-ray in question and determined that the spots were shown, and that Dorn VAMC staff informed her that Dr. M.L.D. was writing a letter to the appellant's representative in order to put this determination in writing.  The assertion that Dr. M.L.D. had reviewed the actual X-ray but found that it was "unusable" and the assertion that Dr. M.L.D. had reviewed the actual X-ray, found that it showed lung spots and specifically offered to put this finding in writing are inconsistent with each other.  Consequently, considered together, the report of P.B, contradicting the appellant's assertion that Nurse P.B. read and interpreted the X-ray, the lack of any notation by Dr. M.L.D. that she had reviewed the X-ray and discovered the lung spots, and the inconsistent reporting of the appellant concerning whether or not Dr. M.L.D. considered the X-ray "usable", leads the Board to find not credible the appellant's assertion that Nurse P.B. and Dr. M.L.D. actually found that lung spots were shown on the X-ray.  (For these same reasons, to the extent the appellant is alleging that a private chest X-ray taken earlier in the 1990s was also found by Nurse P.B. and or Dr. M.L.D. to show lung spots, the Board also does not find this allegation credible.  See the appellant's April 2009 statement).  In ruling that the appellant's account is not credible, the Board is not finding that she is attempting to deceive VA, only that she is not accurately recalling and recounting what transpired.   In light of this credibility finding, the evidence, in the form of the X-ray report, indicates that the February 1999 X-ray did not show spots on the Veteran's lungs.  Thus, it does not constitute evidence in support of the Veteran having had a primary lung cancer.  

The appellant has also more generally alleged that the Veteran's lung cancer was a separate, primary cancer, rather than a metastatic cancer.  Although the appellant is competent to report observable symptoms (e.g. Veteran's cough since service and knot in the chest), as a layperson, with no demonstrated expertise concerning the etiology of lung cancer, her opinion on the etiology of the Veteran's lung cancer may not be afforded more than minimal probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is in favor of a finding that the Veteran's lung cancer was metastatic in nature and against a finding that it constituted a primary cancer.  

The Board sympathizes with the appellant's loss and also with her challenging financial circumstances.   However, it is bound to follow the controlling law and regulations.  In this case, for the reasons explained above, the evidence weighs against a finding that the Veteran's primary cancer, renal cell carcinoma, was incurred in service or during the first post-service year or that it is otherwise related to service, including presumed Agent Orange exposure therein.  The evidence also weighs in favor of a finding that the Veteran's lung cancer was not a primary cancer but resulted from a metastasis of the primary renal cancer.  Thus, it is similarly not shown to have been incurred in service or during the first post-service year, or to be otherwise related to the Veteran's military service, to include Agent Orange exposure therein.  In this regard, as a metastatic cancer, it does not meet the criteria for presumptive service-connection for an herbicide related disease.  Accordingly, the weight of the evidence is against a finding that the Veteran's death causing renal cell cancer and metastatic lung cancer were related to service and service connection for the cause of the Veteran's death must be denied.      
 
Chapter 35 Dependents' Educational Assistance (DEA)

The appellant is also claiming entitlement to dependents' educational assistance (DEA) under Chapter 35, Title 38, and United States Code.  For the surviving spouse to qualify for payment of basic educational assistance under 38 U.S.C. Chapter 35, the Veteran must have died from a service-connected disability or have died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  See 38 U.S.C. § 3501; 38 C.F.R. § 21.3021.

At the time of the Veteran's death, service connection had not been established for any disability, and service connection for cause of death has been denied.   Additionally, the Veteran did not have a disability evaluated as total and permanent in nature resulting from a service-connected disability.  Thus, entitlement to DEA benefits under Chapter 35, Title 38, United States Code must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to dependents' educational benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


